Citation Nr: 0639570	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  00-16 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for left ear hearing loss.



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1944 to 
May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from July 2000 and July 2002 rating decisions, in 
which the RO denied the veteran service connection for left 
ear hearing loss.  In a June 2003 rating decision, the RO 
continued denial of the veteran's claim.  The veteran filed a 
notice of disagreement (NOD) in July 2003, and the RO issued 
a statement of the case (SOC) in September 2003.  The veteran 
filed a substantive appeal in December 2003.

In February 2005, the Board remanded the claim to allow the 
RO to adjudicate the claim on a de novo basis.  The RO 
completed the requested action and continued denial of the 
veteran's claim (as reflected in the May 2006 supplemental 
SOC (SSOC)) and returned the matter to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.

2.  The record reflects no evidence or allegation of left ear 
hearing loss for more than 55 years after the veteran's 
discharge from service, and the only opinion to address the 
etiology of current left ear hearing loss weighs against the 
claim.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss 
are not met.  38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

In March 2001, during the pendancy of this appeal, the RO 
sent the appellant a notice letter informing him that to 
support a claim for service-connected compensation benefits, 
the evidence must show three things:  an injury in military 
service or a disease that began in or was made worse during 
military service, or an event during military service that 
caused an injury or disease; a current physical or mental 
disability; and, a relationship between the current 
disability and an injury, disease, or event in service.  The 
same letter listed the evidence received, discussed VA's 
responsibility to obtain evidence or assist in obtaining 
evidence, and provided contact information in case of 
questions.  After this letter, the appellant was afforded an 
opportunity to respond before the RO readjudicated the claim 
(as reflected in the July 2002 rating decision).  Thus, the 
Board finds that the appellant has received sufficient notice 
of the information and evidence needed to support the claim 
for service connection, and has been afforded ample 
opportunity to submit such information and evidence. 

The Board also finds that the notice letter in March 2001 and 
the notice letter in September 2005 collectively satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The March 2001 letter informed the 
appellant of the newly-enacted VCAA, and advised that VA is 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies and to make reasonable efforts to obtain relevant 
records not held by a Federal agency.  The September 2005 
letter specifically advised the appellant, "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were provided to the appellant 
after the rating action on appeal.  However, the Board finds 
that, in this appeal, any delay in issuing section 5103(a) 
notice was not prejudicial to the appellant because it did 
not affect the essential fairness of the adjudication, in 
that his claim was fully developed and re-adjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  As indicated above, the RO 
gave the appellant notice of what was required to 
substantiate his claim, and the appellant was afforded an 
opportunity to submit information and evidence pertinent to 
his claim via the March 2001 and September 2005 letters.  
Following the issuance of the most recent, September 2005 
letter-which substantially completed VA's notice 
requirements-the appellant was afforded yet another 
opportunity to present information or evidence pertinent to 
the appeal prior to the RO's readjudication of the claim in 
May 2006.  Neither in response to the documents cited above, 
nor at any other point during the pendency of this appeal, 
has the appellant informed the RO of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The veteran's status is not at issue, and the RO provided 
notice as to existence of disability and nexus in the notice 
letters identified above.  The RO notified the veteran of the 
criteria for degree of disability and effective date of 
rating in an August 2006 letter, after the original 
adjudication of the veteran's claim; as with the earlier 
documents, the Board finds that the timing of that notice is 
not prejudicial to the veteran.  In any event, the Board 
notes that the decision herein denies the veteran's claim for 
service connection for left ear hearing loss.  In this case, 
no disability rating or effective date is being assigned.  
Accordingly, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's 
service medical records and from those VA providers that the 
appellant identified as having relevant records.  The 
appellant was afforded a VA-contracted medical examination in 
connection with the claim, and the report of that examination 
is of record.  The appellant was scheduled for a hearing 
before the Board at his request, but he subsequently withdrew 
his request for a hearing in writing.  Significantly, the 
appellant has not identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the claim.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) 
(2006).  Service connection may be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) 
(2006).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

The veteran asserts that his current left ear hearing loss is 
a result of a truck injury in service during which the left 
side of his head was injured.  He states that this injury 
severely impaired his hearing in his left ear. 

The veteran's service medical records are negative for any 
indication that the veteran was involved in a truck accident.  
However, his separation examination shows that he had a scalp 
wound that was incurred in 1945 and was not found to exist 
prior to enlistment.  His separation examination also shows 
normal hearing in the left ear, with a result of 40/40 using 
the watch test, a result of 20/20 using the coin click test, 
and a result of 15/15 using both the whispered voice test and 
spoken voice test.  There were no diseases or defects found 
in the veteran's ears.

The Board notes, however, that the absence of in service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Regarding whether the veteran has a current left ear hearing 
loss disability meeting the requirements of 38 C.F.R. 
§ 3.385, the Board notes that the veteran underwent a VA 
examination in October 2005 wherein audiometric testing was 
conducted, which revealed that pure tone thresholds in the 
left ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
30
55
75
90

Speech audiometry revealed speech recognition ability of 72 
percent in the left ear.  The diagnosis pertinent to the left 
ear was hearing acuity that was within normal limits at 250 
and 500 Hz, with a mild/moderate sensorineural hearing loss 
at 1000 through 2000 Hz, and severe to profound hearing loss 
at 3000 through 8000 Hz.  Word recognition in quiet was 
moderately reduced.

In this case, the October 2005 audiometric testing results 
clearly establish left ear hearing loss disability as defined 
in 38 C.F.R. § 3.385.  However, the claim for service 
connection for left ear hearing loss must, nonetheless, be 
denied because the preponderance of the competent evidence 
indicates that his current left ear hearing loss is not 
medically related to his service. 

The first documented medical evidence of any left ear hearing 
loss is a December 2002 VA treatment record reflecting a 
diagnosis of slight/mild sensorineural hearing loss at 250 to 
1000 Hz, moderate hearing loss at 1500 Hz, moderately-severe 
hearing loss at 2000 Hz, and severe to profound hearing loss 
at 3000 to 8000 Hz.  Word recognition in quiet was severely 
reduced in the left ear.  The Board notes that this diagnosis 
was rendered more than 55 years after the veteran's discharge 
from service.  The Board points out that passage of so many 
years between discharge from active service and the objective 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, the only medical opinion to address the question of 
nexus weighs against the veteran's claim.  In this regard, an 
October 2005 VA examiner noted that the veteran reported 
being involved in a truck accident while in service, after 
which, he lost consciousness.  The veteran stated that he 
could not remember if he noticed any hearing loss at that 
time.  After contemplating the issue, the veteran stated that 
he "guessed [he] could hear" following the accident and he 
further stated that over the years, his hearing had been 
falling.  Regarding the veteran's statements of not 
immediately recognizing hearing loss after the accident, the 
examiner noted that hearing loss resulting from a head injury 
would manifest itself immediately following the accident, and 
would not just gradually occur over the years.  Further, the 
examiner noted that the veteran's hearing loss configuration 
revealed a sloping high-frequency sensorineural loss in the 
left ear and there was no recovery at 6000 or 8000 Hz.  He 
also noted that a notched pattern with recovery would be 
indicative of a noise-induced hearing loss.  However, in the 
veteran's case, he stated that the veteran's hearing loss 
configuration fell into a pattern that was consistent with 
presbycusis (hearing loss related to aging).  Therefore, the 
VA examiner opined that the veteran's hearing loss was not 
caused by events that occurred while the veteran was in the 
service. 

As the October 2005 VA examiner's opinion that the veteran's 
current left ear hearing loss is not related to his service 
was based on review of the veteran's claims file and physical 
examination, and he provided a rationale for his opinion, the 
Board finds this opinion probative of the medical nexus 
question.  Significantly,  the veteran has not presented, 
identified, or even alluded to the existence of any contrary 
medical opinion (i.e., one that, in fact, establishes a nexus 
between current left ear hearing loss and service).  

In addition to the medical evidence, the Board has considered 
the veteran's assertions.  Even if the Board were to accept, 
as credible, the veteran's assertions that he was involved in 
an automobile accident during service (as reported to the 
October 2005 examiner and elsewhere in connection with the 
appeal, the veteran's assertions as to a medical relationship 
between such injury and current left ear hearing loss-
however sincere-simply do not constitute persuasive evidence 
in support of the claim.  Questions of medical diagnosis and 
causation (the latter on which this case turns) are within 
the province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training and expertise, the veteran 
simply is not competent to provide a probative (persuasive) 
opinion on such a matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

For all the foregoing reasons, the claim for service 
connection for left ear hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


